ORDER
DYK, Circuit Judge.
James D. Wright moves for reconsideration of the court’s December 1, 2000 order dismissing his petition for review for failure to timely pay the filing fee or file a Fed. Cir. R. 15(c) statement concerning discrimination.
A motion for leave to proceed in forma pauperis and a Rule 15(c) statement has now been submitted. Thus, the motion for reconsideration is granted.
With respect to Wright’s motion to proceed in forma pauperis, Wright states that he has paid or will be paying his attorney for services in connection with this petition for review, and that he has paid or will be paying a paralegal for services in connection with this petition for review. Because Wright is seeking relief from court fees while financing other aspects of his case, his motion is denied.
Accordingly,
IT IS ORDERED THAT:
(1) The motion for reconsideration is granted.
(2) The December 1, 2000 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) The motion for leave to proceed in forma pauperis is denied. The filing fee of $100 is due within 14 days of the date of filing of this order.
(4) Wright’s brief is due within 30 days of the date of filing of this order.